DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the second end" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 recite the limitation "the non-planar sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro, III et al, U.S. Patent No. 6,424,847 B1 (“Mastrototaro”), in view of Vachon, U.S. Patent No. 7,153,265 B2 (“Vachon”).
As to Claim 1, Mastrototaro teaches the following:
A transcutaneous system (“glucose monitor system”) 1 for measuring an analyte concentration in a host (“In preferred embodiments of the present invention, the sensor and monitor are a glucose sensor and a glucose monitor for determining glucose levels in the blood and/or bodily fluids of a user.”, see Mastrototaro, col. 4, l. 65, to col. 5, l. 1), the system 1 comprising:
a sensor (“glucose sensor”) 12 adapted for transcutaneous placement through a skin of a host (“ The glucose sensor set 10 is of the type described in U.S. patent application Ser. No. 60/121,655, filed on Feb. 25, 1999, entitled "Glucose Sensor Set", or U.S. Pat. Ser. No. 08/871,831, filed on Jun. 9, 1997, entitled "Insertion Set For A Transcutaneous Sensor", which are incorporated by reference herein. The glucose sensor 12, of the type described in U.S. patent application Ser. No. 29/101,218, filed on Feb. 25, 1999, entitled "Glucose Sensor", or described in commonly assigned U.S. Pat. Nos. 5,390,671; 5,391,250; 5,482,473; and 5,586,553 which are incorporated by reference herein; extends from the glucose sensor set 10 into the user's body with electrodes 20 of the glucose sensor 12 terminating in the user's subcutaneous tissue. See also U.S. Pat. No. 5,299,571. However, in alternative embodiments, the glucose sensor 12 may use other types of sensors”, see Mastrototaro, col. 5, ll. 46-59), the sensor 12 comprising a first end (“distal segment 16”) 16 and a second end (“proximal segment 20”) 20 (see Halili et al, U.S. Patent No. 5,586,533 A (“Halili”), which is incorporated by reference, col. 3, l. 21 and l. 21);
a housing (“mounting base 26”) 26 configured to support the sensor during a period of transcutaneous insertion (“The sensor 12 is carried by a mounting base 26 adapted for placement onto the skin of a patient.”, see Halili, col. 4, ll. 1-2); and
an applicator (“cannula”) 15 comprising a needle (“insertion needle”) 14 configured for inserting the sensor 12 into the skin of the host (“The insertion set 10 includes a rigid hollow slotted insertion needle 14 for quick and easy transcutaneous placement of a cannula 15 with a distal segment 16 of the sensor 12 therein…”, see Halili, col. 3, ll. 19-22), 
wherein the needle 14 is capable of inserting the first end 16 of sensor 12 into the host, sliding back over the second end 20 of the sensor 12 (“When the sensor 12 is transcutaneously placed, with the mounting base 26 seated upon the patient's skin, the insertion needle 14 can be slidably withdrawn from the patient.”, see Halili, col. 5, ll. 10-12), and 
wherein the needle 14 is configured to be released from the housing 26 during the period of continuous transcutaneous insertion (“During this withdrawal step, the insertion needle 14 slides over the first portion 44 of the protective cannula 15, leaving the sensor distal segment 16 with electrodes 18 thereon at the selected insertion site.”, see Halili, col. 4, ll. 13-16), 
wherein the first end 16 and second end 20 of the sensor 12 are sized to fully reside within the needle 14 (see fig. 2, which shows “sensor 12” at least partially within “needle 14”).
As to Claim 2, Mastrototaro teaches the following:
sensor electronics (“glucose monitor”) 100 configured to releasably attach to the housing during the period of transcutaneous insertion (“Preferably, the glucose monitor 100 is worn by the user and is connected to a surface mounted glucose sensor set 10 that is attached to a user's body by an electrically conductive cable 102, of the type described in U.S. patent application Ser. No. 60/121,656, filed on Feb. 25, 1999, entitled "Test Plug and Cable for a Glucose Monitor", which is incorporated by reference herein. In preferred embodiments, the sensor interface may be configured in the form of a jack to accept different types of cables that provide adaptability of the glucose monitor 100 to work with different types of subcutaneous glucose sensors and/or glucose sensors placed in different locations of the user's body.”, see Mastrototaro, col. 5, ll. 28-45).
As to Claim 3, Mastrototaro teaches the following:
wherein the time period of transcutaneous insertion is at least about 3 days (“In preferred embodiments, the glucose sensor set 10 provides data to the glucose monitor 100 for one to seven days before replacement.”, see col. 7, ll. 59-61).
7.	Claims 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro, III et al, U.S. Patent No. 6,424,847 B1 (“Mastrototaro”), in view of Wilson et al, U.S. Patent No. 5,165,407 A (“Wilson”).
As to Claim 4, Mastrototaro teaches the following:
A transcutaneous system (“glucose monitor system”) 1 for measuring an analyte concentration in a host (“In preferred embodiments of the present invention, the sensor and monitor are a glucose sensor and a glucose monitor for determining glucose levels in the blood and/or bodily fluids of a user.”, see Mastrototaro, col. 4, l. 65, to col. 5, l. 1), the system 1 comprising:
a planar sensor (“glucose sensor”) 12 adapted for transcutaneous placement through a skin of a host (“ The glucose sensor set 10 is of the type described in U.S. patent application Ser. No. 60/121,655, filed on Feb. 25, 1999, entitled "Glucose Sensor Set", or U.S. Pat. Ser. No. 08/871,831, filed on Jun. 9, 1997, entitled "Insertion Set For A Transcutaneous Sensor", which are incorporated by reference herein. The glucose sensor 12, of the type described in U.S. patent application Ser. No. 29/101,218, filed on Feb. 25, 1999, entitled "Glucose Sensor", or described in commonly assigned U.S. Pat. Nos. 5,390,671; 5,391,250; 5,482,473; and 5,586,553 which are incorporated by reference herein; extends from the glucose sensor set 10 into the user's body with electrodes 20 of the glucose sensor 12 terminating in the user's subcutaneous tissue. See also U.S. Pat. No. 5,299,571. However, in alternative embodiments, the glucose sensor 12 may use other types of sensors”, see Mastrototaro, col. 5, ll. 46-59), the sensor 12 comprising a first end (“distal segment 16”) 16 and a second end (“proximal segment 20”) 20 (see Halili et al, U.S. Patent No. 5,586,533 A (“Halili”), which is incorporated by reference, col. 3, l. 21 and l. 21); and
an applicator (“cannula”) 15 comprising a needle (“insertion needle”) 14 configured for inserting the sensor 12 into the skin of the host (“The insertion set 10 includes a rigid hollow slotted insertion needle 14 for quick and easy transcutaneous placement of a cannula 15 with a distal segment 16 of the sensor 12 therein…”, see Halili, col. 3, ll. 19-22), 
wherein the system 1 is configured such that the needle 14 is capable of inserting the first end 16 of sensor 12 into the host, sliding back over the second end 20 of the sensor 12 (“When the sensor 12 is transcutaneously placed, with the mounting base 26 seated upon the patient's skin, the insertion needle 14 can be slidably withdrawn from the patient.”, see Halili, col. 5, ll. 10-12), and thereby releasing the sensor 12 from the needle 14 (“During this withdrawal step, the insertion needle 14 slides over the first portion 44 of the protective cannula 15, leaving the sensor distal segment 16 with electrodes 18 thereon at the selected insertion site.”, see Halili, col. 4, ll. 13-16), 
wherein a portion of the second end 20 of the sensor 12 is configured to provide connectivity between the sensor 20 and sensor electronics (“glucose monitor”) 100 (“Preferably, the glucose monitor 100 is worn by the user and is connected to a surface mounted glucose sensor set 10 that is attached to a user's body by an electrically conductive cable 102, of the type described in U.S. patent application Ser. No. 60/121,656, filed on Feb. 25, 1999, entitled "Test Plug and Cable for a Glucose Monitor", which is incorporated by reference herein. In preferred embodiments, the sensor interface may be configured in the form of a jack to accept different types of cables that provide adaptability of the glucose monitor 100 to work with different types of subcutaneous glucose sensors and/or glucose sensors placed in different locations of the user's body.”, see Mastrototaro, col. 5, ll. 28-45).
Mastrototaro, along with Halili, which is incorporated by reference, does not teach the following:
a non-planar sensor. 
However, Wilson teaches the following:
a non-planar sensor (“glucose sensor”) 25 (see Wilson, figs. 1, 5, 6, and 7). 
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Mastrototaro/Halili’s “sensor 12” with Wilson’s “glucose sensor” shape because the combination is a simple substitution of one known assembly for another to obtain predictable results, which is providing electrochemical glucose sensing in vivo.
As to Claims 5 and 6, Mastrototaro does not teach the following:
wherein the non-planar sensor comprises a working electrode formed from a wire; and 
wherein the wire has a diameter of less than about 0.01 inches.
However, Wilson teaches the following:
the non-planar sensor 25 comprises a working electrode (“indicating electrode”) 12 formed from a wire (“platinum-iridium wire”) (see Wilson, fig. 1), wherein the wire has a diameter of less than about 0.01 inches (“One end of a 10 cm section 10 of Medwire Corporation Teflon-Coated platinum-iridium wire is provided. The section 10 includes a central platinum-iridium wire 12 (0.18 mm o.d.) and a coating of insulative Teflon 14 (0.035 mm thickness) therearound. The central wire 12 forms the indicating electrode from the sensor. A cavity 16 (1-3 mm in length) is formed in the wire 10 as shown in FIG. 1.”, see Wilson, col. 4, l. 64, to col. 5, l. 3).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Mastrototaro/Halili’s “sensor 12” with Wilson’s “glucose sensor” shape because the combination is a simple substitution of one known assembly for another to obtain predictable results, which is providing electrochemical glucose sensing in vivo.
As to Claim 7, Mastrototaro teaches the following:
A transcutaneous system (“glucose monitor system”) 1 for measuring an analyte concentration in a host (“In preferred embodiments of the present invention, the sensor and monitor are a glucose sensor and a glucose monitor for determining glucose levels in the blood and/or bodily fluids of a user.”, see Mastrototaro, col. 4, l. 65, to col. 5, l. 1), the system 1 comprising:
a sensor (“glucose sensor”) 12 adapted for transcutaneous placement through a skin of a host (“ The glucose sensor set 10 is of the type described in U.S. patent application Ser. No. 60/121,655, filed on Feb. 25, 1999, entitled "Glucose Sensor Set", or U.S. Pat. Ser. No. 08/871,831, filed on Jun. 9, 1997, entitled "Insertion Set For A Transcutaneous Sensor", which are incorporated by reference herein. The glucose sensor 12, of the type described in U.S. patent application Ser. No. 29/101,218, filed on Feb. 25, 1999, entitled "Glucose Sensor", or described in commonly assigned U.S. Pat. Nos. 5,390,671; 5,391,250; 5,482,473; and 5,586,553 which are incorporated by reference herein; extends from the glucose sensor set 10 into the user's body with electrodes 20 of the glucose sensor 12 terminating in the user's subcutaneous tissue. See also U.S. Pat. No. 5,299,571. However, in alternative embodiments, the glucose sensor 12 may use other types of sensors”, see Mastrototaro, col. 5, ll. 46-59); and
an applicator (“cannula”) 15 comprising a needle (“insertion needle”) 14 configured for inserting the sensor 12 into the skin of the host (“The insertion set 10 includes a rigid hollow slotted insertion needle 14 for quick and easy transcutaneous placement of a cannula 15 with a distal segment 16 of the sensor 12 therein…”, see Halili, col. 3, ll. 19-22); 
wherein the system 1 is configured such that the needle 14 is capable of inserting at least the first electrode (“one or more sensor electrodes”) 18 of the sensor 12 into the host, sliding back over the first electrode 18 and the second electrode 18 of the sensor 12 (“When the sensor 12 is transcutaneously placed, with the mounting base 26 seated upon the patient's skin, the insertion needle 14 can be slidably withdrawn from the patient.”, see Halili, col. 5, ll. 10-12), and thereby releasing the sensor 12 from the needle 14 (“During this withdrawal step, the insertion needle 14 slides over the first portion 44 of the protective cannula 15, leaving the sensor distal segment 16 with electrodes 18 thereon at the selected insertion site.”, see Halili, col. 4, ll. 13-16), 
wherein a portion of the second end has a first electrode 18 connection comprising an exposed electroactive surface of the wire and a second electrode 18 connection on an exposed electroactive surface of the second electrode 18 (“As is known in the art, and illustrated schematically in FIG. 2, the proximal segment 20 and the contact pads thereon are adapted for electrical connection to a suitable monitor 22 for monitoring patient condition in response to signals derived from the sensor electrodes 18. Further description of flexible thin film sensors of this general type may be found in copending U.S. Pat. No. 5,482,473, entitled METHOD OF FABRICATING THIN FILM SENSORS which is incorporated by reference herein. The proximal segment 20 may be conveniently connected electrically to the monitor 22 by means of a connector block 24 as shown and described in copending U.S. Pat. No. 5,482,473, entitled FLEX CIRCUIT CONNECTOR, which is also incorporated by reference herein.”, see Halili, col. 3, ll. 54-67).
Mastrototaro, along with Halili, which is incorporated by reference, does not teach the following:
the sensor comprising a first electrode formed from a wire, an insulator that fully surrounds at least a portion of the wire and a second electrode that fully surrounds at least a portion of the insulator.
However, Wilson teaches the following:
a sensor (“glucose sensor”) 25 (see Wilson, figs. 1, 5, 6, and 7) comprising a first electrode (“indicating electrode”) 12 formed from a wire (“platinum-iridium wire”) (see Wilson, fig. 1),
an insulator (“coating of insulative Teflon”) 14 that fully surrounds at least a portion of the wire (see Wilson, fig. 1), and 
a second electrode (“reference electrode”) 18 that fully surrounds at least a portion of the insulator 14 (see Wilson, fig. 1).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Mastrototaro/Halili’s “sensor 12” with Wilson’s “glucose sensor”, including an “indicating electrode 12” formed from a wire “platinum-iridium wire”, a “coating of insulative Teflon”, and a “reference electrode”, because the combination is a simple substitution of one known assembly for another to obtain predictable results, which is providing electrochemical glucose sensing in vivo.
As to Claims 8 and 9, Mastrototaro teaches the following:
wherein the wire has a diameter of less than about 0.010 inches and less than about 0.005 inches (“One end of a 10 cm section 10 of Medwire Corporation Teflon-Coated platinum-iridium wire is provided. The section 10 includes a central platinum-iridium wire 12 (0.18 mm o.d.) and a coating of insulative Teflon 14 (0.035 mm thickness) therearound. The central wire 12 forms the indicating electrode from the sensor. A cavity 16 (1-3 mm in length) is formed in the wire 10 as shown in FIG. 1.”, see Wilson, col. 4, l. 64, to col. 5, l. 3).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Mastrototaro/Halili’s “sensor 12” with Wilson’s “glucose sensor” shape because the combination is a simple substitution of one known assembly for another to obtain predictable results, which is providing electrochemical glucose sensing in vivo.
8.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro, III et al, U.S. Patent No. 6,424,847 B1 (“Mastrototaro”), in view of Vachon, U.S. Patent No. 7,153,265 B2 (“Vachon”), and further in view of Say et al, U.S. Patent No. 6,175,752 B1 (“Say”).
As to Claim 10, Mastrototaro teaches the following:
A transcutaneous system (“glucose monitor system”) 1 for measuring an analyte concentration in a host (“In preferred embodiments of the present invention, the sensor and monitor are a glucose sensor and a glucose monitor for determining glucose levels in the blood and/or bodily fluids of a user.”, see Mastrototaro, col. 4, l. 65, to col. 5, l. 1), the system 1 comprising:
a sensor (“glucose sensor”) 12 adapted for transcutaneous placement through a skin of a host (“ The glucose sensor set 10 is of the type described in U.S. patent application Ser. No. 60/121,655, filed on Feb. 25, 1999, entitled "Glucose Sensor Set", or U.S. Pat. Ser. No. 08/871,831, filed on Jun. 9, 1997, entitled "Insertion Set For A Transcutaneous Sensor", which are incorporated by reference herein. The glucose sensor 12, of the type described in U.S. patent application Ser. No. 29/101,218, filed on Feb. 25, 1999, entitled "Glucose Sensor", or described in commonly assigned U.S. Pat. Nos. 5,390,671; 5,391,250; 5,482,473; and 5,586,553 which are incorporated by reference herein; extends from the glucose sensor set 10 into the user's body with electrodes 20 of the glucose sensor 12 terminating in the user's subcutaneous tissue. See also U.S. Pat. No. 5,299,571. However, in alternative embodiments, the glucose sensor 12 may use other types of sensors”, see Mastrototaro, col. 5, ll. 46-59), the sensor 12 comprising a first end (“distal segment 16”) 16 and a second end (“proximal segment 20”) 20 (see Halili et al, U.S. Patent No. 5,586,533 A (“Halili”), which is incorporated by reference, col. 3, l. 21 and l. 21); and
an applicator (“cannula”) 15 comprising a needle (“insertion needle”) 14 configured for inserting the sensor 12 into the skin of the host (“The insertion set 10 includes a rigid hollow slotted insertion needle 14 for quick and easy transcutaneous placement of a cannula 15 with a distal segment 16 of the sensor 12 therein…”, see Halili, col. 3, ll. 19-22);
wherein the system is configured such that the needle 14 is capable of inserting the first end 16 of sensor 12 into the host, sliding back over the second end 20 of the sensor 12 (“When the sensor 12 is transcutaneously placed, with the mounting base 26 seated upon the patient's skin, the insertion needle 14 can be slidably withdrawn from the patient.”, see Halili, col. 5, ll. 10-12), and release the sensor 12 from the needle 14 (“During this withdrawal step, the insertion needle 14 slides over the first portion 44 of the protective cannula 15, leaving the sensor distal segment 16 with electrodes 18 thereon at the selected insertion site.”, see Halili, col. 4, ll. 13-16), and
wherein a portion of the second end 20 comprises a first electrode 18 connection and a second electrode 18 connection (“As is known in the art, and illustrated schematically in FIG. 2, the proximal segment 20 and the contact pads thereon are adapted for electrical connection to a suitable monitor 22 for monitoring patient condition in response to signals derived from the sensor electrodes 18. Further description of flexible thin film sensors of this general type may be found in copending U.S. Pat. No. 5,482,473, entitled METHOD OF FABRICATING THIN FILM SENSORS which is incorporated by reference herein. The proximal segment 20 may be conveniently connected electrically to the monitor 22 by means of a connector block 24 as shown and described in copending U.S. Pat. No. 5,482,473, entitled FLEX CIRCUIT CONNECTOR, which is also incorporated by reference herein.”, see Halili, col. 3, ll. 54-67).
Mastrototaro, along with Halili, which is incorporated by reference, in view of Vachon does not teach the following:
wherein the first electrode connection and the second electrode connection are longitudinally separated along a longitudinal axis of the sensor.
However, Say teaches the following:
first electrode connection (“contact pads”) 49 and the second electrode connection (“conductive contacts”) 80 are longitudinally separated along a longitudinal axis of the sensor (“Non-limiting examples of suitable conductive contacts 80 are illustrated in FIGS. 19A-19D. In one embodiment, the conductive contacts 80 are pins 84 or the like, as illustrated in FIG. 19A, which are brought into contact with the contact pads 49 on the sensor 42 when the components of the on-skin sensor control unit 44, for example, the base 74 and cover 76, are fitted together. A support 82 may be provided under the sensor 42 to promote adequate contact between the contact pads 49 on the sensor 42 and the pins 84. The pins are typically made using a conductive material, such as a metal or alloy, for example, copper, stainless steel, or silver. Each pin has a distal end that extends from the on-skin sensor control unit 44 for contacting the contact pads 49 on the sensor 42. Each pin 84 also has a proximal end that is coupled to a wire or other conductive strip that is, in turn, coupled to the rest of the electronic components (e.g., the voltage source 95 and measurement circuit 96 of FIGS. 18A and 18B) within the on-skin sensor control unit 44. Alternatively, the pins 84 may be coupled directly to the rest of the electronics.”, see Say, col. 34, l. 53, to col. 35, l. 5, and figs. 19A-F).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Mastrototaro/Halili’s “contact pads” and “connector block 24” with Say’s “contact pads 49” and “conductive contacts 80” because the combination is a simple substitution of one known assembly for another to obtain predictable results, which is providing well-known electrical contacts between the glucose sensor and a glucose monitor.
9.	Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro, III et al, U.S. Patent No. 6,424,847 B1 (“Mastrototaro”), in view of Vachon, U.S. Patent No. 7,153,265 B2 (“Vachon”), and further in view of Say et al, U.S. Patent No. 6,175,752 B1 (“Say”), as applied to claim 10 above, and further in view of Wilson et al, U.S. Patent No. 5,165,407 A (“Wilson”).
As to Claims 11 and 12, Mastrototaro in view of Vachon and Say teaches the subject matter of claim 10 above.  Mastrototaro in view of Vachon and Say does not teach the following:
wherein the sensor is formed from a wire; and 
wherein the sensor comprises a circular cross-section.
However, Wilson teaches the following:
a sensor (“glucose sensor”) 25 (see Wilson, figs. 1, 5, 6, and 7) formed from a wire (“platinum-iridium wire”, see Wilson, col. 4, l. 64, to col. 5, l. 3), wherein the sensor 25 comprises a circular cross-section (see Wilson, fig. 1).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Mastrototaro/Halili’s “sensor 12” with Wilson’s “glucose sensor” shape because the combination is a simple substitution of one known assembly for another to obtain predictable results, which is providing electrochemical glucose sensing in vivo.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-15 of U.S. Patent No. 9,833,176 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope to the patented claims, where the differences in scope are obvious variants to one another.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/29/2022